   Case 8-18-71748-ast      Doc 939    Filed 04/13/21    Entered 04/13/21 15:25:37




Christopher R. Belmonte, Esq.
Pamela A. Bosswick, Esq.
DUANE MORRIS LLP
230 Park Avenue
New York, New York 10169
Telephone: (212) 818-9200

Daniel A. Lev, Esq. (CA No. 129622)
Matthew P. Kelly, Esq. (CA Bar No. 224297)
SULMEYERKUPETZ, A.P.C.
333 South Grand Avenue, Suite 3400
Los Angeles, CA 90071-1406
Telephone: (213) 626-2311

Attorneys for Howard M. Ehrenberg, Liquidating Trustee

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
In re:                                                        Chapter 11
ORION HEALTHCORP, INC.                                        Case No. 18-71748 (AST)
CONSTELLATION HEALTHCARE TECHNOLOGIES, INC.                   Case No. 18-71749 (AST)
NEMS ACQUISITION, LLC                                         Case No. 18-71750 (AST)
NORTHEAST MEDICAL SOLUTIONS, LLC                              Case No. 18-71751 (AST)
NEMS WEST VIRGINIA, LLC                                       Case No. 18-71752 (AST)
PHYSICIANS PRACTICE PLUS, LLC                                 Case No. 18-71753 (AST)
PHYSICIANS PRACTICE PLUS HOLDINGS, LLC                        Case No. 18-71754 (AST)
MEDICAL BILLING SERVICES, INC.                                Case No. 18-71755 (AST)
RAND MEDICAL BILLING, INC.                                    Case No. 18-71756 (AST)
RMI PHYSICIAN SERVICES CORPORATION                            Case No. 18-71757 (AST)
WESTERN SKIES PRACTICE MANAGEMENT, INC.                       Case No. 18-71758 (AST)
INTEGRATED PHYSICIAN SOLUTIONS, INC.                          Case No. 18-71759 (AST)
NYNM ACQUISITION, LLC                                         Case No. 18-71760 (AST)
NORTHSTAR FHA, LLC                                            Case No. 18-71761 (AST)
NORTHSTAR FIRST HEALTH, LLC                                   Case No. 18-71762 (AST)
VACHETTE BUSINESS SERVICES, LTD.                              Case No. 18-71763 (AST)
MDRX MEDICAL BILLING, LLC                                     Case No. 18-71764 (AST)
VEGA MEDICAL PROFESSIONALS, LLC                               Case No. 18-71765 (AST)
ALLEGIANCE CONSULTING ASSOCIATES, LLC                         Case No. 18-71766 (AST)
ALLEGIANCE BILLING & CONSULTING, LLC                          Case No. 18-71767 (AST)
PHOENIX HEALTH, LLC                                           Case No. 18-71789 (AST)
NEW YORK NETWORK MANAGEMENT, L.L.C.,                          Case No. 18-74545 (AST)
                           Debtors.                           (Jointly Administered)
    Case 8-18-71748-ast        Doc 939    Filed 04/13/21     Entered 04/13/21 15:25:37




                               CERTIFICATE OF SERVICE


       I hereby certify that on April 13, 2021, I caused a true and correct copy of the documents

listed below to be served via First Class US Mail upon the parties set forth on the service list

annexed hereto as Exhibit A.

       •   Liquidating Trustee’s Motion to Extend the Deadline to Object to Claims, proposed
           Order Granting Liquidating Trustee’s Motion to Extend the Deadline to Object to
           Claims (Exhibit A), and Notice of Presentment of an Order Extending the
           Liquidating Trustee’s Deadline to Object to Claims (ECF No. 938)


Dated: April 13, 2021
       New York, New York
                                         DUANE MORRIS LLP

                                         By: /s/ Pamela A. Bosswick
                                               Christopher R. Belmonte
                                               Pamela A. Bosswick
                                               230 Park Avenue, 11th Floor
                                               New York, NY 10169
                                               Telephone: (212) 818-9200
                                               Facsimile: (212) 818-9606
                                               Email: CRBelmonte@duanemorris.com
                                                       PABosswick@duanemorris.com
                                               and

                                               Daniel A. Lev (CA No. 129622)
                                               Matthew P. Kelly (CA Bar No. 224297)
                                               SULMEYERKUPETZ, A.P.C.
                                               333 South Grand Avenue, Suite 3400
                                               Los Angeles, CA 90071-1406
                                               Telephone: (213) 626-2311
                                               Facsimile: (213) 629-4520
                                               Email:      dlev@sulmeyerlaw.com
                                                           mkelly@sulmeyerlaw.com


                                               Counsel for Howard M. Ehrenberg,
                                               Liquidating Trustee
            Case 8-18-71748-ast       Doc 939     Filed 04/13/21     Entered 04/13/21 15:25:37




                                         Exhibit A – Service List

Baker Botts L.L.P.                                    Bill Schuette, Attorney General
Attn: Christopher Newcomb                             Juandisha M. Harris, Asst Attorney General
30 Rockefeller Plaza                                  Cadillac Place
New York, NY 10112                                    3030 W. Grand Blvd. Ste. 10-200
                                                      Detroit, MI 48202

Chapman and Cutler LLP                                Commonwealth of Pennsylvania
Attn: Stephen R. Tetro II, Esq.                       Department of Labor And Industry
111 West Monroe Street                                Office of Unemployment Compensation Tax Svcs
Chicago, IL 60603                                     Attn: Deb Secrest
                                                      651 Boas St., Room 702
                                                      Harrisburg, PA 17121

Internal Revenue Service                              Internal Revenue Service
Centralized Insolvency Operation                      Centralized Insolvency Operation
2970 Market Street                                    P.O. Box 7346
Philadelphia, PA 19101-7346                           Philadelphia, PA 19101-7346


KeyBank National Association                          L'Abbate, Balkan, Colavita & Contini, L.L.P.
Attn: Robert J. Burns, Esq.                           Attn: Marian C. Rice, Esq.
127 Public Square, 2nd Floor                          1001 Franklin Avenue
Cleveland, OH 44114                                   Garden City, NY 11530


LaMonica Herbst & Maniscalco, LLP                     Law Office of Charles A. Gruen
Attn: Salvatore Lamonica, Esq.                        Attn: Charles A. Gruen
Attn: Adam P. Wofse, Esq.                             381 Broadway, Suite 300
3305 Jerusalem Avenue, Suite 201                      Westwood, NJ 07675
Wantagh, NY 11793


Linebarger Goggan Blair & Sampson, LLP                Macco & Stern LLP
Attn: John P. Dillman                                 Attn: Cooper J. Macco
P.O. Box 3064                                         2950 Express Drive South, Suite 109
Houston, TX 77253-3064                                Islandia, NY 11749


Mintz, Levin, Cohn, Ferris, Glovsky & Popeo, PC       Moore & Van Allen PLLC
Attn: Francis J. Earley, Dominic J. Picca,            Attn: Zachary H. Smith, James R. Langdon,
Paul J. Ricotta, Kaitlin R. Walsh, Esqs.              Gabriel L. Mathless, David Eades,
The Chrysler Building                                 Charles R. Rayburn III, Esqs.
666 Third Avenue New                                  100 North Tyron St., Suite 4700
York, NY 10017                                        Charlotte, NC 28202
            Case 8-18-71748-ast          Doc 939      Filed 04/13/21    Entered 04/13/21 15:25:37




Moritt Hock & Hamroff LLP                                Muchmore & Associates PLLC
Attn: Theresa A. Driscoll, Leslie A. Berkoff, Esqs.      Attn: Maximilian Travis
400 Garden City Plaza                                    217 Havemeyer Street, 4th Floor
Garden City, NY 1153                                     Brooklyn, NY 11211


Office of the Attorney General                           Office of the United States Attorney for EDNY
for the State of New York                                Attn: Bonni Perlin, Bankruptcy Coordinator
Attn: Letitia James                                      Civil Division, EDNY, Bankruptcy Processing
The Capitol                                              271-A Cadman Plaza East
Albany, NY 12224-0341                                    Brooklyn, NY 11201


Office of the United States Trustee                      Quinn Emanuel Urquhart & Sullivan LLP
Eastern District of New York                             Attn: Alex Spiro, Andrew Marks,
Long Island Federal Plaza Courthouse                     Colin Gillespie, Lindsay Weber, Esqs.
Attn: Alfred M. Dimino                                   51 Madison Avenue, 22nd Floor
560 Federal Plaza Central                                New York, NY 10010
Islip, NY 11722


Reed Smith LLP                                           Reed Smith LLP
Attn: Christopher O. Rivas, Esq.                         Attn: Kurt F. Gwynne, Esq.
355 South Grand Avenue, Suite 2900                       1202 Market Street, Suite 1500
Los Angeles, CA 90071                                    Wilmington, DE 19801


Reed Smith LLP                                           Reed Smith LLP
Attn: Christopher A. Lynch                               Attn: Chrystal P. Mauro
599 Lexington Avenue                                     599 Lexington Avenue
New York, NY 10022                                       New York, NY 10022


Rookminee Singh-Narayan Jairaj Yamrajthank               Rosen & Associates, P.C.
2295 Lancaster Ave                                       Attn: Sanford P. Rosen, Esq.
Baldwin, NY 11510                                        747 Third Avenue
                                                         New York, NY 10017-2803

Rosenberg Rich Baker Berman & Co.                        Securities Exchange Commission
Attn: Managing Partner                                   100 F Street, NE
265 Davidson Avenue, Suite 210                           Washington, DC 20549
Somerset, NJ 08873
                Case 8-18-71748-ast       Doc 939   Filed 04/13/21      Entered 04/13/21 15:25:37




  Securities Exchange Commission New                Sprouse Law Firm
  York Regional Office                              901 Mopac Expressway South
  Andrew Calamari, Regional Director                Building 1
  Brookfield Place; 200 Vesey St., Ste. 400         Suite 300,
  New York, NY 10281-1022                           Austin, Texas 78746




  Thaler Law Firm PLLC                              Troutman Sanders LLP
  Attn: Andrew M. Thaler, Esq.                      Attn: Mitchel H. Perkiel, Brett D. Goodman,
  675 Old Country Road                              Esqs.
  Westbury, NY 11590                                875 Third Avenue
                                                    New York, NY 10022


  Troutman Sanders LLP                              U.S. Department of Justice
  Attn: J. David Dantzler                           950 Pennsylvania Avenue, NW
  600 Peachtree Street NE, Suite 3000               Washington, DC 20530-0001
  Atlanta, GA 30308


  U.S. Department of Justice                        U.S. Department of Justice - Civil Division
  Attn: Seth Shapiro                                Attn: Seth B. Shapiro, Senior Trial Counsel
  Civil Division, Commercial Litigation             1100 L Street, N.W., Room 10012
    Branch                                          Washington, DC 20005
  P.O. Box 875
  Branch Franklin Station
  Washington, DC 20044


  Wilmer Cutler Pickering Hale and Dorr LLP         Windels Marx Lane & Mittendorf, LLP
  Attn: Lauren R. Lifland                           Attn: Charles E. Simpson; Jeffrey C. Hoffman,
  7 World Trade Center                              Esqs.
  250 Greenwich Street                              156 West 56th Street
  New York, NY 10007                                New York, NY 10019


 Winston & Strawn LLP
 Attn: Chris Zochowski
 1700 K Street, N.W.
 Washington, DC 20006-3817




DM3\7539637.1
